Citation Nr: 1120189	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for arthritis of the lumbar spine.  

In a December 2009 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of a lumbar spine disability in service, manifestations of arthritis within one year following the Veteran's discharge from service, or of a nexus between the post-service diagnoses of degenerative disc disease and spondylosis and service, is not of record.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in service or aggravated by service, nor may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2004 letter for the claim on appeal.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the claim on appeal.  Although this notice was not issued before the January 2005 rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claim is denied.  A statement of the case (SOC) was also issued to him in September 2005.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from September 1986 to March 2007, Social Security Association (SSA) records from March 2001 to September 2002, private treatment records from April 2000 to October 2002, May 2005, and on August 2009.  The Veteran also underwent VA examinations in November 1986 for the issue of entitlement to service connection for bilateral hearing loss and for the issue of non-service connected pension in November 2002. 

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination for the claim on appeal is not necessary.  While the Veteran's post service treatment records indicate that the Veteran has degenerative disc disease and spondylosis of the lumbar spine, an examination is only required when there is a current disability and evidence of an in-service event, injury, or disease.  However, the Board has concluded that there is no competent evidence of the Veteran's current lumbar spine disability being related to service.  As such, there is no evidence of an in-service event, injury, or disease that can be associated with the claimed disability.  The Board therefore finds that the Veteran has not satisfied all elements of McLendon and VA is not required to provide him with a VA examination in conjunction with this claim.  See 38 C.F.R. §§ 3.1(n), 3.159, 3.301 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a September 2004 informal claim for compensation benefits, the Veteran reported that he incurred a back injury while in basic training and still receives treatment for such injury.  In a December 2005 substantive appeal, via a VA Form 9, the Veteran reiterated that his "back injury originally occurred after basic training . . . [and that his] records show where [he] was treated several times for back problems while at Fort Bragg."  He further noted that he "was not symptomatic at the time of discharge and it was not noted that [he] had been having back problems," and he has been treated on and off since 1968 to 1969.  The Veteran contends that service connection is warranted for his lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records shows that those records are silent as to any complaints, treatment, or diagnosis of a chronic lumbar spine disability.  A July 1966 entrance examination report reveals no back abnormality.  In October 1968, the Veteran complained of intermittent pain in the lower right side renal areas when he bent over for the past three months.  Right mild costovertebral angle tenderness was noted.  On separation from service, a November 1968 exit examination report reveals no back abnormality.  

Review of the Veteran's post service treatment records reflects complaints, treatment, and a diagnosis for degenerative disc disease and spondylosis of the lumbar spine.  

VA outpatient treatment records from September 1986 to September 2001 reveal the Veteran's ongoing treatment for alcohol dependence, withdrawal syndrome, and poisoning, as well as for other disabilities not including his back.  November 2002 and August 2003 x-ray reports of the lumbar spine showed mild anterior spondylosis, mild L4-5 and moderate posterior L5-S1 disc space narrowing, and mild facet arthropathy at L4-5 and L5-S1.  An August 2003 magnetic resonance imagining (MRI) also revealed an old compression injury at the right superolateral aspect of the L4 vertebral body, degenerative disc disease at the L5-S1 level, and mild annular bulging at L1-2 level without evidence of significant spinal stenosis.  An October 2003 record notes the Veteran's history of low back pain with radiculopathy.  

In June and August of 2004, the Veteran complained of pain and weakness in his lower back that has been worse in the last six to nine months.  He reported first noticing the pain in 1998 when working construction and lifting heavy objects and that his pain just keeps getting worse.  His spine revealed a normal curvature, normal gait, and positive tenderness in the lumbosacral with normal flexion, extension, and side bending.  The Veteran was diagnosed with lumbar facet joint syndrome.  Then in March 2005, the Veteran underwent a sacral selective nerve root injection, and in January 2006, he reported being involved in a recent accident and complained of an increase in low back pain.  In October 2006, the Veteran reiterated his complaints of low back pain.  

Private treatment records from multiple sources further reflect complaints, treatment, and diagnoses for a lumbar spine disability.  An October 1972 record from the Piedmont Medical Associates documents the Veteran's medication request for back and leg pain, as well as an April 2000 record that notes a back injury and diagnosis of osteoarthritis.  A May 2005 MRI record of the lumbar spine from Piedmont Imaging showed, in pertinent part, decreased disc height and signal intensity.  The Veteran was diagnosed with multilevel degenerative disc disease and diffuse spondylosis at the L1-2 and L5-S1 levels and a left laminotomy defect at the L5-S1 level.  Most recently, August 2009 hospitalization records from the Spartanburg Regional Healthcare System document a discharge diagnosis of strep mitis lumbar epidural abscess.  

SSA records from March 2001 to September 2002 show, in pertinent part, that the Veteran has a primary diagnosis of fractures of the lower limb and a secondary diagnosis of disorders of back (discogenic and degenerative).  In a September 2002 examination report, the Veteran's medical history revealed a fractured left ankle in 1982 with posttraumatic arthritis and a laminectomy in 1988 that resulted in marked improvement in low back pain.  He reported that his ankle has become more painful, particularly in the last two years, and has got more of a limp with it which he thinks induced his back pain to flare up and become worsening in the last two years.  Following the examination, the Veteran was assessed with "low back pain that is probably worsened by his limp."

Although the Veteran was not afforded a VA examination for his claim on appeal, he did undergo a November 1986 VA general medical examination for his service connection claim for bilateral hearing loss.  An x-ray of the lumbar spine showed narrowing of the lumbosacral interspace, no vertebral body abnormality, and a normal lumbar lordotic curve.  He was assessed, in pertinent part, with a prospective diagnosis of occasional chronic lower back syndrome.  

The Veteran also underwent a November 2002 VA general medical examination for his non-service connected pension claim.  The Veteran reported low back pain that radiated down the left lower extremity into three of his toes.  The VA examiner noted no review of the Veteran's medical records, but did note the Veteran's medical history which indicated lumbar spine surgery in 1988.  Following the examination, the examiner diagnosed the Veteran with mechanical low back pain with the possibility of left lumbar radiculopathy.   

After a full review of the record, including the medical evidence and statements of the Veteran, the Board concludes that a preponderance of the probative and credible evidence is against the claim of service connection for a lumbar spine disability.  

None of the medical evidence of record etiologically relates the Veteran's current diagnoses of a lumbar spine disability, including degenerative disc disease and spondylosis, to service or to any event of service.  Absent such evidence, the Veteran's claim for service connection must be denied.  As previously noted, following separation from service, the first documented treatment for back pain is first shown in October 1972, which is multiple years after separation from service.  This period of time without medical complaint and the amount of time elapsed since service, can be considered as evidence against the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Since there is no competent probative medical evidence of a nexus between service and the current disability, service connection cannot be granted.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Veteran asserts in a September 2004 informal claim for compensation benefits and a December 2005 substantive appeal that he has been treated on and off since 1968 to 1969 due to a back injury that occurred while in basic training.  Thus, his statements can be construed as alleging a continuity of a lumbar spine disability since military service.  

However, the Board finds that the allegations of continuity are not credible.  While he asserts a back injury in service in a September 2004 informal claim for compensation benefits and a December 2005 substantive appeal, a June 2004 VA outpatient record shows that he reported first noticing back pain in 1998 when working construction and lifted heavy objects and his pain just keeps getting worse.  Moreover, in a September 2002 examination report associated with the Veteran's SSA records, he asserted his belief that the limp due to his left ankle fracture induced his back pain to flare up and the examiner opined that the Veteran's low back pain is probably worsened by the limp.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has considered the assertions of the Veteran that his lumbar spine disability is the result of an in-service injury.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has also considered whether service connection can be granted on a presumptive basis, as arthritis is a chronic disease for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted, spondylosis of the lumbar spine is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record first reveals a diagnosis of mild anterior spondylosis in a November 2002 VA outpatient treatment record.  Therefore, service connection for a lumbar spine disability on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


